[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 257 
Upon the facts found by the referee, the conclusions of law also found by him were undeniably correct, and the judgment thereon rendered was also correct, if the referee on the trial committed no error in the admission or rejection of evidence.
Upon the trial the plaintiffs called George McGrath as a witness, who testified, on his direct examination, that he became a partner in the firm of McGrath  Company on the 11th of August, 1857, and that the bond and mortgage were given for goods sold and delivered to McGrath  Company by the firm of Woodruff 
Company and that such goods had been delivered at the time the bond and mortgage were executed. He was asked to look at seventeen promissory notes shown to him, and say if they were given by the firm of McGrath  Company. He answered, yes, I gave them myself, signed them. On his cross-examination he was asked if the consideration of these notes was not a certain 1,000 or 1,100 packages of lard which he had contracted to buy from Woodruff  Company, on or about August 1, 1857. He answered, a part of the consideration of those notes consisted of a portion, and a greater portion, of a lot of 1,000 or 1,100 *Page 260 
packages of lard bought for the use of McGrath  Company by me, on the 1st day of August, 1857, from Woodruff  Co. On his redirect examination the witness testified that the manner of making purchases by McGrath  Company from Woodruff  Company was this: he said, I would go to Woodruff  Company and tell them I had a party, namely, McGrath  Company, to buy their goods; they would tell me they would not sell McGrath  Company, but if I said it was all right they would bill the goods to me. He further testified, that the 1,017 packages mentioned in said entry No. 1179, in his books, was the same parcel as the one he had spoken of as the 1,000 or 1,100 packages. He was then asked to look at a paper then exhibited to him, and say if it is a bill rendered by you to Woodruff  Company for your brokerage on said 1,017 packages of produce. This evidence was objected to by the defendants' counsel, and admitted. This testimony, and the other testimony on the same subject, was of little if any materiality, and its introduction could in no possible way have worked any prejudice to the defendants. It was legitimate, as following up a subject opened by the defendants in their cross-examination of this witness. The plaintiffs had the right to exhaust the witness upon the subject inquired about, viz., his dealings with Woodruff Company, for McGrath  Company. I see no error, therefore, in the rulings of the referee, and the judgment should be affirmed, with costs.
Judgment affirmed. *Page 261